Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 09/29/2020 is entered.  Claims 1-8 are currently pending.
The Drawings filed 09/29/2020 are approved by the examiner.
The IDS statement filed 09/29/2020, 12/10/2020, and 08/11/2021 has been considered.  An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 6 and 7 objected to because of the following informalities:  
In claim 6, Applicant is suggested to add the article “the” before “calcium carbonate” in order to improve grammar/clarity in the claim.  Applicant is also suggested the amend the term “surface treated” to read as “surface-treated” in order to match the syntax of the term of the parent claim and improve clarity in the claim. 
In claim 7, Applicant is suggested to add the article “the” before “calcium carbonate” in order to improve grammar/clarity in the claim.  Applicant is also suggested the amend the term “surface treated” to read as “surface-treated” in order to match the syntax of the term of the parent claim and improve clarity in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites a limitation that the material has a “silicon equivalent content of 0.1 to 10% by mass.”  Parent claim 1 recites the material comprises a surface layer formed of silica and/or calcium silicate, i.e., the material comprises silicon atoms.  The problem with claim 2 is it is unclear what the silicon equivalent content refers to, e.g., an actual content of silicon atoms from the parent claim’s silica/silicate or a content of element(s) equivalent or similar to silicon.  There is more than one interpretation for the claimed term, which raises ambiguity as to the scope of the claim.  What is “a silicon equivalent”? 
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao et al. (WO 2009/144472 A2, hereinafter Zhao).
Zhao teaches a particulate composition for capturing carbon dioxide comprising particles of a carbon dioxide acceptor coated with a metal oxide (abstract and claim 1).  Calcium carbonate (CaO) is a preferred carbon dioxide acceptor (page 5 lines 24-26; see also page 1 line 31 to page 2 line 9).  The coating metal oxide is preferably a binary oxide of Al, silicon, or a group 3 to 6 metal of the periodic table where the metal is in a convenient oxidation state (page 6 lines 11-19, notably lines 18-19), which constitutes a finite list of metal oxide species.  A person of ordinary skill in the art would at once envisage silica, a silicon oxide where silicon is in a convenient oxidation state (silica/silicon dioxide is the most common binary silicon oxide), from the cited preferred teaching of the metal oxide coating.
The reference specifically or inherently meets the claimed limitations. 
Alternatively, it might be argued that some “picking and choosing” is required to arrive at the presently claimed invention (the selection of a specific metal oxide species, e.g., silica/SiO2, as the metal oxide coating on the particulate carbon dioxide acceptor in the reference).  Nevertheless, Zhao teaches metal oxide coatings provided to prevent aggregation of the carbon dioxide acceptor core and otherwise improve stability of the particulate (e.g., page 3 lines 10-26) where the metal oxide coating is preferably a binary oxide of Al, silicon, or a group 3 to 6 metal of the periodic table where the metal is in a convenient oxidation state (page 6 lines 11-19, notably lines 18-19), which constitutes a finite list of metal oxide species and includes silica/SiO2 as an express teaching of the reference.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed material comprising calcium oxide particles with a silica surface layer from the teachings of Zhao by following the express teachings of the reference in order to obtain improved carbon dioxide acceptor properties.  
It is noted the preamble of the claim recites the material is a chemical heat storage material.  Note, this constitutes a purpose or intended use of the material, which does not bear much patentable weight since it does not set forth structural difference from what is already recited in the body of the claimed.  MPEP 2111.02, II.  However, note that the disclosed material of Zhao does correspond to a chemical heat storage material since it is employed to reversibly remove and store carbon dioxide from a gas stream at an elevated temperature of above 200°C (page 4 lines 3-5 and 28-31; see also page 13 line 19 to page 17 line 25). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2009/144472 A2, hereinafter Zhao) as applied to claim 1 above.
The disclosure of Zhao is relied upon as set forth above.  Zhao teaches a material comprising calcium oxide particles with a surface layer formed of silica, as described above.
Although Zhao fails to explicitly teach the silicon atom content is 0.1 to 10% by mass of the material or the calcium atom content is 56 to 71% by mass of the material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitations from the teachings of Zhao by varying and optimizing the teachings of weight ratio values, particle size values, and coating thickness values taught by Zhao.  
Zhao teaches the weight of the core particle will exceed the weight of the coating, and a weight ratio between the core particle and shell is preferably more than 2:1 (page 13 lines 9-11), which overlaps the claimed ranges.  2 parts by weight CaO corresponds to about 0.036 parts by mol Ca and about 0.036 parts by mol O (calcium, 40.08 g/mol, and oxygen 16.0 g/mol).  1 part by weight SiO2 corresponds to about 0.017 parts by mol Si and about 0.033 parts by mol O (silicon, 28.09 g/mol).  A composition, in parts by mol, of 0.036 Ca, 0.067 O, and 0.017 Si corresponds to about 48 wt.% Ca, 16 wt.% Si, and 37 wt.% O.  In essence, the disclosed weight ratio between the core particle and shell of more than 2:1 corresponds to a maximum silicon atom content of 16 wt.% and a minimum calcium atom content of 48 wt.%, which overlaps the claimed ranges. 
Zhao further teaches the particles are nanoparticles, having a diameter of less than 500 nm and preferably less than 100 nm in diameter (page 4 lines 12-14), and the coating is 1 to 100 nm in thickness and preferably 1 to 10 nm in thickness (page 4 lines 22-25).  Zhao teaches there is a tradeoff of a thick shell layer results in a better particle stability but a lower carbon dioxide accepting capability, and the thickness of the shell/coating can be optimized in terms of capacity and stability (page 4 lines 56-27).  A person of ordinary skill in the art would understand varying the diameter/thickness of the core and shell portions would vary the mass content of the core and shell portions.  At a minimum, these teachings of Zhao further indicate to a person of ordinary skill in the art that the majority of a particle is the core portion, i.e., CaO, and a minority of the particle is the coating, i.e., SiO2, which could then be varied and optimized in order to obtain a sufficient balance of particle stability and carbon dioxide accepting capability.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2009/144472 A2, hereinafter Zhao) in view of Fan et al. (US 7,618,606, hereinafter Fan).
As to claim 4, Zhao teaches a method of producing a particulate composition for capturing carbon dioxide comprising particles of a carbon dioxide acceptor coated with a metal oxide (abstract and claim 1).  Calcium carbonate (CaO) is a preferred carbon dioxide acceptor (page 5 lines 24-26; see also page 1 line 31 to page 2 line 9).  The coating metal oxide is preferably a binary oxide of Al, silicon, or a group 3 to 6 metal of the periodic table where the metal is in a convenient oxidation state (page 6 lines 11-19, notably lines 18-19), which constitutes a finite list of metal oxide species.  A person of ordinary skill in the art would at once envisage silica, a silicon oxide where silicon is in a convenient oxidation state (silica/silicon dioxide is the most common binary silicon oxide), from the cited preferred teaching of the metal oxide coating.  It would have been obvious to a person of ordinary skill in the art to select silica as the metal oxide coating from the teachings of Zhao by following the express teachings of the reference in order to obtain improved carbon dioxide acceptor properties (e.g., page 3 lines 10-26).  
Zhao teaches the formation of the coated carbon dioxide acceptor particles comprises coating metal salt precursor particles with a precursor of the metal oxide followed by calcination to form the oxide forms of the carbon dioxide acceptor core and the metal oxide coating (page 7 lines 1-10, page 10 lines 11-16, and page 13 lines 1-7).  In view of the above teachings that CaO and SiO2 are preferred for the core particles and metal oxide coating, respectively, these disclosed method steps correspond to preparing a surface-treated calcium oxide precursor in which the calcium oxide precursor has a coated layer serving as a source of silica on a surface thereof and firing the surface-treated calcium oxide precursor to convert the calcium oxide precursor to calcium oxide.  
Zhao teaches any particulate metal salt can be used as a precursor to the carbon dioxide metal acceptor (page 7 lines 11-14), but fails to explicitly teach the precursor includes a carbonate salt. 
However, Fan is similarly drawn to the separation of carbon dioxide from gas mixtures comprising CaO sorbents (abstract, cols. 11-12, and claims 1 and 2).  Fan teaches calcium carbonate is a useful and typical precursor compound that can be calcined to obtain a CaO sorbent (col. 11 line 66 to col. 12 line 19 and col. 13 line 63 to col. 14 line 18).  
Thus, at the time of the effective filing date it would have been obvious to provide calcium carbonate as taught by Fan as the calcium oxide metal salt precursor of Zhao in order to sufficiently obtain a CaO-based CO2 sorbent composition capable of being formed via the calcination of calcium carbonate into calcium oxide. 
It is noted the preamble of the claim recites the material is a chemical heat storage material.  Note, this constitutes a purpose or intended use of the material, which does not bear much patentable weight since it does not set forth structural difference from what is already recited in the body of the claimed.  MPEP 2111.02, II.  However, note that the disclosed materials of Zhao and Fan do correspond to a chemical heat storage materials since Zhao’s material is employed to reversibly remove and store carbon dioxide from a gas stream at an elevated temperature of above 200°C (page 4 lines 3-5 and 28-31; see also page 13 line 19 to page 17 line 25) and Fan’s material is a sorbent to separate carbon dioxide from gas mixtures and also teaches the material is useful in the application of reversible energy storage (abstract and background section). 
As to claim 5, Zhao teaches the coated layer is formed by using a silica hydrosol (sol-gel technology, page 11 lines 8-19) or silica powder (coating a precursor of the carbon dioxide acceptor prior to converting the carbon dioxide acceptor precursor to its oxide by calcination, page 7 lines 4-6, page 10 lines 11-13, and page 12 lines 32-33).
As to claim 6, Zhao teaches the calcium carbonate, before being surface-treated, has an average particle diameter significantly overlapping the claimed range of 10 to 300 nm (the acceptor nanoparticles are less than 500 nm, preferably less than 300 nm, and especially less than 100 nm in diameter, page 4 lines 12-14).
As to claim 7, the combination of Zhao in view of Fan meets the claimed limitation that the calcium carbonate, before being surface-treated, has a BET specific surface are within a range of 5 to 120 m2/g (Fan teaches the calcium carbonate provided to calcinate into a CaO sorbent preferably has a surface area of at least 25.0 m2/g, col. 9 lines 14-19; the exemplary precipitated calcium carbonate “PCC” provided to calcinate into a CaO sorbent has a surface area of 38 m2/g, col. 13 line 60 to col. 14 line 34; see also col. 11 lines 30-41 indicating the surface area values in the reference are BET surface area).
As to claim 8, Zhao teaches a temperature during the firing is within a range of 600 to 1000°C (a preferred calcination temperature ranges of 600 to 1000°C, page 13 lines 1-3).  Note, Fan also teaches a temperature during the firing is within a range of 600 to 1000°C (800-950°C, col. 14 lines 2-4).

Claims 1-3 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Bolin et al. (US 2014/0053582, hereinafter Bolin).
As to claim 1, Bolin teaches a material comprising calcium oxide particles with a surface layer formed of silica (particle of CaO coated with hydrophobic nanoparticles, abstract and para. 0016; the hydrophobic nanoparticles are preferably SiO2 particles, para. 0050; see also Example 7 at para. 0120-0121).
As to claims 2 and 3, Bolin teaches an example where the material has a silicon atom content within the range of 0.1 to 10% by mass and a calcium atom content within the range of 56 to 71% by mass (Example 7 at para. 0120-0121).  The example forms particles of CaO coated in hydrophobic SiO2 nanoparticles.  The particles comprise 98 parts by weight CaO and 2 parts by weight hydrophobic SiO2.  98 parts by weight per hundred CaO corresponds to about 1.75 moles Ca and about 1.75 moles O (calcium, 40.08 g/mol, and oxygen 16.0 g/mol).  2 parts by weight per hundred SiO2 corresponds to about 0.03 moles Si and about 0.06 moles O (silicon, 28.09 g/mol).  A molar composition of 1.75 moles Ca, 1.81 moles O, and 0.03 moles Si corresponds to about 70 wt.% Ca, 29 wt.% O, and 1 wt.% Si.  
The reference specifically or inherently meets the claimed limitations. 
It is noted the preamble of the claim recites the material is a chemical heat storage material.  Note, this constitutes a purpose or intended use of the material, which does not bear much patentable weight since it does not set forth structural difference from what is already recited in the body of the claimed.  MPEP 2111.02, II.  However, note that the disclosed material of Bolin does correspond to a chemical heat storage material since it is employed to reversibly store chemical energy including energy from excess heat or waste heat (abstract and para. 0058, 0060, and 0071-0088).  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
September 16, 2021